—In an action, inter alia, to recover damages for fraud, the plaintiffs appeal (1), as limited by their brief, from so much of an order of the Supreme Court, Nassau County (McCaffrey, J.), dated June 26, 2000, as granted the motion of the defendants American Information Network, Inc., and Alan Ehrlich pursuant to CPLR 3211 (a) (1) and (7) to dismiss the complaint insofar as asserted against them, and (2) from a judgment of the same court, entered March 8, 2001, which dismissed the complaint insofar as asserted against those defendants.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that one bill of costs is awarded to the respondents.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (see CPLR 5501 [a] [1]).
The Supreme Court properly dismissed the cause of action sounding in fraud. Although the facts pleaded are to be presumed true and accorded every favorable inference, bare legal conclusions are not entitled to any such consideration (see Rattenni v Cerreta, 285 AD2d 636; Mayer v Sanders, 264 AD2d 827). Here, the allegations in the complaint failed to meet the specificity requirements of CPLR 3016 (b).
The plaintiffs’ remaining contentions are either unpreserved for appellate review or without merit. Feuerstein, J.P., Gold-stein, McGinity and Crane, JJ., concur.